Adoption of modifications to the Treaty (debate)
The next item is the Commission statement on the adoption of modifications to the Treaty.
I would like to draw your attention to the fact that no provision has been made for questions from the floor during this debate. We are all very much aware that this is an extremely important debate, however, and so it is one to which we attach a great deal of importance.
Mr President, ladies and gentlemen, today, the European Commission has expressed a favourable opinion of the decision taken by the European Council in December to proceed to a limited modification of Article 136 of the Treaty on the Functioning of the European Union.
As you know, the aim is to allow the Member States in the euro area to create a permanent mechanism to ensure the financial stability of the euro area as a whole. In 2013, this European stability mechanism will replace the current temporary stability instruments - the European financial stability fund and the European financial stability mechanism - and we all know how useful they are.
We are talking here about a decision which is essential for confirming our determination to defend our common currency and to guarantee financial stability when faced with economic imbalances in certain Member States, imbalances which we must correct. This is a mechanism which is necessary to complete the framework of the Treaty.
This being so, and as I emphasised myself during the last European Council, every initiative - including those concerning the competitiveness and convergence of the European economy, and I say competitiveness and convergence because this is also about the convergence of our economies - every initiative, I said, must respect the Treaty as well as the principles and rules that have been established for the Union and for its institutions.
The Commission will therefore take every initiative - legislative or otherwise - to guarantee consistency between the future stability mechanism and the economic governance carried out by the Union within the euro area.
Respect for the Treaty is, of course, very important, and I am reassured that the European Council, on 4 February, explicitly recognised that. The mechanisms for reinforcing the competitiveness and convergence of the European economy, which apply not just to the 17 current members of the euro but to all the 27, will be created with due respect for the Treaties - that is, for the competences of the Union and of its institutions and, in particular, the competences of Parliament and the Commission. The opinion that the Commission has just adopted makes explicit mention of that.
What we are talking about today is a question of general European interest. It is obvious that safeguarding the euro is not just in the interest of the Member States in the euro area. It is for this reason that the Member States which do not belong to the euro area can be involved, if they wish, in the work of introducing the permanent mechanism. They will also be able, if necessary, to decide to participate in the operations which will be implemented in the context of this future mechanism, as some have already done within the framework of the current temporary mechanisms.
We are also talking today about our global response to the crisis, of which the establishment of the future European stability mechanism is one of the key elements. We must move forward quickly and properly on this subject.
Urgency does not mean haste, and it certainly does not exclude taking time for joint reflection. The decisions that we will be taking in the coming weeks to implement the lessons of the crisis are fundamental decisions for our common future. We must therefore be very clear on the orientation to which we want to commit ourselves.
We all agree that we must board the train of reform in order to preserve financial stability, to increase the competitiveness and convergence of our economies, and to release the full potential of sustainable growth which generates jobs.
Now what remains is to determine the track on which we will make this train run, and I believe that, in order to make this European train move forward, the best tracks are EU ones. The way in which we will introduce the European stability mechanism will make a large contribution to answering this question.
As far as the procedure is concerned, the Commission believes that the conditions have been met for undertaking a simplified revision of the Treaty such as that envisaged in Article 48(6) of the Treaty on European Union.
I know that many of you are wondering about the highly intergovernmental character of this permanent mechanism. We, too, would have preferred more rapid progress that was more anchored in the system of the Union. However, we must recognise that this new step does not reduce the current competences of the Union and its institutions. It increases our collective capacity to respond to certain challenges which were not explicitly envisaged in the Treaty.
I would like to emphasise here certain points of substance that were emphasised in the Commission's opinion. They will help us, I think, to orient ourselves towards a Union which shows more solidarity, a more responsible, united and strong Union.
The first aspect is solidarity. Here, we are talking about a fundamental value of the European Union, and I want to be very precise on this point. Throughout the discussions on the limited draft modification to the Treaty, the Commission said that this modification would in no way harm the solidarity mechanisms provided for in Article 122 of the Treaty on the Functioning of the European Union in the event of difficulties or a serious threat of difficulties in a Member State. As a consequence, and contrary to some people's opinions, Article 122 is not undergoing any modification.
Solidarity in the Union also means responsibility. There could not be solidarity in Europe without responsibility; nor, of course, could there be responsibility without solidarity. This holds, in particular, for financial solidarity and responsibility, and this is the whole spirit of the transitional stability mechanisms. This will also be the spirit of the permanent mechanism, the conditions for which will be very strict. Let us be very clear: the Member States must all show respect for a responsible financial policy.
Solidarity and responsibility within the European Union can only be enhanced by greater coordination and better supervision. That is the essential lesson that we have learned from the crisis. The economic governance carried out by the Union within the euro area will thus constitute the basis on which the future stability mechanism will necessarily have to rest.
We will have to reinforce European economic governance; that is, we will have to enlarge and deepen it to guarantee the stability of the euro area in particular, and the stability of the European Union as a whole. Extending economic governance means including not only budgetary policies but also economic policies and structural reforms. That is the whole aim of the European semester on which we reached an agreement.
This process was launched by the presentation of the Annual Growth Survey prepared by the Commission. This document says and shows clearly that the current policies are not sufficient. We must do more to respond to current challenges. We must do more together, and we must not be divided. We must do more to create more convergence, and not to create more differences.
Regarding the deepening of economic governance, this is the very aim of the package of six proposals which was presented by the Commission. I know that we will be able to count on strong support for this from Parliament, and I thank you for this support. You can be assured that the Commission will support and facilitate this process up to completion so that our ambitions can be realised.
It is precisely this package of reforms to which the future European stability mechanism will belong, as, in the more immediate future, will the reinforcement of the European financial stability fund. I am convinced that our approach is the right one, and that everyone has his or her role to play in it. The Commission will play its full role, and intends, in particular, to participate actively in the work of introducing the future European stability mechanism.
Now, it is not enough to have the right approach; we must apply it. I think that we will succeed in implementing our approach if we all respect a few simple and clear rules of conduct. I am thinking here of democratic legitimacy based on scrutiny by the European Parliament. I am also thinking of the strength that we gain from permanent institutions, which act transparently and which are common institutions for the 27, also guaranteeing consistency across the Union.
I am also thinking of the principle of equality of the Member States in the Treaty and the principle of fair competition, according to which the actions decided on by the Member States cannot affect, alter or harm the efficiency of the cooperation that takes place at European Union level.
We will be vigilant in making sure that none of the carriages decouples, which would risk derailing the whole train. We must invest more in trust between the Member States, and between the Member States and the European institutions.
We are a Union, and we must act as a Union in order to emerge from the crisis and to build solid foundations for a more competitive, more prosperous, more stable and more inclusive Europe. This is the spirit in which our actions must take place; this is the spirit in which the Commission has acted, and will continue to act. I think I can say that we can count on your support here.
Mr President, Mr Barroso, ladies and gentlemen, we are fully aware that we need a provision in the Treaty in order to bring about legal certainty. In my country, this is regarded as a constitutional necessity and this is why we are discussing the need for a modification to the Treaty so that we can guarantee the stability of the euro in the long term.
There are many other possibilities involving more wide-ranging modifications to the Treaty which would incorporate this fully into community policy. Alternatively, we could use different wording at another point within the relevant article. On the other hand, there is then, of course, the risk that the simplified procedure could no longer be applied, which would result in referendums being needed. As a result, we would not be able to reach a decision in time, which would cause problems that would affect the financial markets.
However, it is important to explain that the monetary union is a community power. We must ensure that this power is not undermined either by the stability mechanism or the competitiveness pact.
The Treaty has deficiencies which can, unfortunately, only be resolved by taking an intergovernmental approach, because of the circumstances that have already been described. However, there are examples of Member States agreeing on joint regulations, such as in the enhanced cooperation procedure, but using the European Union institutions to carry out the necessary work. This should also be possible in this context and it concerns the Commission in particular. It would be wrong to establish parallel structures which would move increasingly far apart and prevent the community from remaining a cohesive whole in the long term. We must avoid this at all costs. If we do not react responsibly and correctly in the weeks to come, we could see a split starting to form.
It must also be made clear that the community method and the intergovernmental method are not of equal importance. The intergovernmental method is simply an aid to be used when the community method is not available for reasons relating to the Treaty. Therefore, we must ensure that in the case of a possible treaty modification, the matter can be transferred to community policy without major problems, as we have done with Schengen and with many other examples in the past.
This calls for a radical solution, which, at the same time, also provides clear legal structures, so that the countries which are not included can be certain that they will be involved when they fulfil the conditions. It must also guarantee that the small countries are on an equal footing, because we know that the community structures not only ensure cohesion but also decision-making ability in the long term. We have yet to find out how difficult the intergovernmental approach will be in the case of the competitiveness pact.
There are three areas. The first of these is the stability and growth pact, which involves normal legislation and the community method. There is also the Treaty modification, which brings with it the risk of break up, and the competitiveness pact, which definitely needs further discussion. Parliament must demonstrate that it is responsible and we must do the same within our group. We know how important the date of 24 March and the following Monday are. I believe that we are not working towards an ideal solution, but if we act responsibly, the other institutions and, in particular, the Council should do the same.
Our idea is that we should accept the intergovernmental approach as a transitional solution. This is connected with the powers of the institutions and, specifically, the Commission on this issue. The Council should be available for discussions over the next few days. This means that we are prepared to debate this question, in order to overcome the problems that we have in this House, because the small countries and the countries outside the euro area feel that they are at a disadvantage as a result of the specific way in which the competitiveness pact has been initiated. All of this makes our work difficult. I would like to help ensure that there is a majority in favour of this plan within the necessary deadline. I hope that the Council will give us the opportunity during the course of our discussions to put this majority together.
Mr President, ladies and gentlemen, we stand at a crossroads for the future of the Europe Union. After the many delays that we are guilty of, it has become obvious to everyone that Europe needs real economic governance, which must be particularly stringent for those countries that have adopted the euro.
We therefore welcome the creation of a permanent stability mechanism, which we feel is a key point in the construction of genuine economic governance in Europe, even if we continue to nurture legal and political reservations on the procedure adopted, which we think is risky and does not make full use of the instruments provided for by the Treaty. I am delighted to hear that you also share these reservations.
In any case, we are now focusing on a different point: how will the new mechanism actually work? Will it contribute to strengthening the economic governance of the European Union or will it be a step towards a new (and inevitably discretional) 'intergovernmentalism', which is the direction that was also taken by the unfortunate wording of the Franco-German competitiveness pact? Basically, in what direction is this train setting off? Who will be driving it?
Indeed, on the one hand, the proposed amendment to Article 136 sets out an intergovernmental mechanism that is entirely disconnected from the Union and its institutions, while, on the other, we can read in the opinion of the Commission that the mechanism shall have to rely on economic governance exercised by the Union and that the Commission will take all measures to ensure consistency between the stability mechanism and the aforementioned economic governance.
We do appreciate these intentions but, since there is no sign of any of this in the proposal to amend Article 136, we think that this is the time to clearly define how this mechanism will work. What procedure will be adopted to put the mechanism in place? What role will the Commission have in its management and in defining the conditions for its application? What will be the composition of the secretariat? What does the Council think about what Mr Barroso has just said on the validity of the current extraordinary solidarity mechanisms? Will there be a role for the European Parliament?
I believe that only a rewording of the amendment to Article 136 or, alternatively, a clear declaration from the European Council on these issues, will enable Parliament to adopt an opinion in line with the desired schedule of the European Council.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, I would like to ask Mr Gualtieri whether it has occurred to him that intergovernmental cooperation would be a much better path for the peoples of Europe and the unemployed in Europe than the European superstate which he seems to be advocating? Has that occurred to him?
(IT) Mr Present, ladies and gentlemen, I am a keen supporter of regard for the European Union and the competences assigned to it by the Treaties, which I believe also represent the best way to carry out our role as the direct representatives of the citizens of the European Union.
Mr President, I think that we can be satisfied with Mr Barroso's statements on the amendment of the Treaty. Of course, it is now up to us to draft our opinion, and we must do so before 24 March, as an important Council meeting is taking place on this date. Can we reach a majority in favour of a simplified procedure? We shall see. I think that there are still some conditions that need to be met.
The first condition that occurs to me is that we need to try to ensure that the mechanism is managed by the Commission as far as possible. I have some good arguments for this. You will surely have noticed that on 6 January, the European financial stabilisation mechanism (EFSM), which is managed by the Commission, issued EUR 5 billion of bonds onto the market over five years. On 25 January, the European Financial Stability Facility, which is intergovernmental, did the same, also for EUR 5 billion and also over five years.
The bonds that were managed by the Commission were issued at 2.5% and those that were managed by the intergovernmental system were put on the market at 2.89%. That means that the EFSM, which is managed under the Community method, is issuing bonds at lower interest rates than the intergovernmental system. I wanted to make this point because it is important to show that the Community method has much better outcomes than the intergovernmental system does.
Secondly, I think that we must also ask ourselves if we can use the amendment of Article 136 in order to strengthen the economic governance package which is currently under discussion. Mrs Wortmann-Kool and other rapporteurs have tabled six proposals. In these six proposals, however, we still need the green light from the Council so that the procedures can be initiated by the Commission. This problem can also be resolved through Article 136. We could say that if Article 136 - that is, the permanent crisis mechanism - is invoked, the Commission will automatically be able to start this procedure, and that the Council will not be able to block this with a reversed qualified majority. Thus, there is a real automatic aspect to the penalties. That is a second observation that we will perhaps have to come back to in our opinion, as I have said to Mr Brok and Mr Gualtieri, the two rapporteurs for our committee.
I would like to make a third and final comment. Mr Brok and Mr Gualtieri, as rapporteurs, you must try to obtain statements and assurances from the Council, not on the current package, but on all the things that have been announced in these last few days: the competitiveness pact, the intergovernmental method, the many countries who oppose this, etc. There is a real divide in the Council on this issue for the time being. I think that we must have an assurance from the Council that it will also apply the Community method in this second economic governance package. Why is that? It is because the intergovernmental method is not working. Imagine for a moment that the rules on competition in the European Union were managed by the Council! How many times would fines have been given to businesses which failed to apply the competition rules? A company or a private business would never have been fined because it had failed to apply the rules on competition in the European Union. The same is true of these rules, and that is why I am making a plea for the two rapporteurs to try to get an assurance that the Community method will also be applied in the second economic governance package.
Mr President, ladies and gentlemen, I believe it is clear that the European Parliament understands why the Treaty modification is based on the simplified procedure. We are dealing with an emergency situation. However, it is also obvious that the European Parliament is of the opinion that it is not right for the procedure which puts the crisis mechanism into effect to result in the community method coming to an end in future and the European Parliament and the Commission, at least in part, being excluded.
I would also like to explain our very critical attitude to the increase in intergovernmentalism. I believe that at the moment, fewer and fewer European citizens understand what decisions are being made in each situation. The Germans have been set against the Greeks and the Greeks have been set against the Germans. The Irish believe that the German banks are being rescued at their expense. This failure to understand the situation has to do with the Council being a black box and with the fact that decisions are only taken at the last minute.
We need more transparency in this area. Otherwise, we will lose the trust of the citizens faster than we can possibly imagine. Therefore, you should be prepared, if you want us to submit to the simplified procedure at this point, to reinforce Parliament's role as the representative of the citizens in the Council and the Commission, as everyone promised before the entry into force of the Treaty of Lisbon. This Treaty and the case for more democracy in Europe were supported not only by you, Mr Barroso, but also by those in power in the Member States. I would now like to see this being put into practice.
We only need to look at what is happening in Greece at the moment. There is a plan to privatise the beaches, so that Greece's debt can be serviced. This represents an end to the way in which the crisis has so far been dealt with. Focusing completely on a policy of austerity, which has been heavily promoted by Germany, will push these countries with budget deficits closer to the brink of disaster. We must evaluate what is being done. We need to discuss the structure of this crisis policy and the alleged policy of solidarity. How else can we ensure that there is a clear understanding anywhere in Europe of what still needs to be done in this crisis?
I would like to say one more thing at this point. I believe that we should be prepared to show solidarity with other countries in Europe. The funds that we currently have available are not sufficient. A decision was made in Brussels today to provide more liquidity. We will soon have to talk about this again and also about Eurobonds. Mr Verhofstadt has provided the correct justification for this. However, we will also need to discuss what we want our revenue policy to look like in future.
I am sorry that I have overrun. However, we do ultimately need more time for this debate, so that we can reach a conclusion and not simply take a defensive approach.
(The President cut off the speaker)
on behalf of the ECR Group. - Mr President, I support this Treaty change and my group supports it, because we want to see stability within the eurozone. Although the United Kingdom is not a member of the euro - and I hope it never joins - we have a vested interest in its success. Half of the UK's trade is with eurozone countries. The City of London is the financial capital of Europe. So Britain wishes the eurozone well and we hope that the proposed stability mechanism will provide support in the short to medium term.
My hope is that this Parliament will act responsibly and approve the change proposed by Council. But in the long term, if the euro is to survive and prosper, more radical change is necessary. Mr Barroso, you can have as much supervision and surveillance as you like, as much economic governance as you like, but fundamentally, if countries like Greece and Ireland and Portugal are to remain within the eurozone, they need to become a lot more competitive, as competitive as Germany, and that is where your Commission should concentrate its efforts.
Mr President, ladies and gentlemen, the Treaty of Lisbon has only been in existence for a short time. However, it is now going to be modified for the second time in just a few months because of what is alleged to be an urgent matter. As a result, the Treaty modification will not follow the democratic process laid down in the Treaty of Lisbon. Instead, it will be decided by means of the fast-track procedure.
We have seen how this procedure was used to allow the rescue packages for the banks, amounting to billions of euro, to bypass Parliament. Now the Council is once again under time pressure and many Heads of Government want the new Treaty modification to be implemented using the supposedly tried and tested fast-track procedure. The Confederal Group of the European United Left - Nordic Green Left opposes this approach, which is threatening to become a standard process, and is calling for Treaty modifications to be managed using the normal procedure, including the convention, laid down in the Treaty of Lisbon.
on behalf of the EFD Group. - Mr President, perhaps I could start at nought. It began by being a customs union pure and simple, then it became a political union, but without proper democratic consent, then it became a monetary union - well, sort of, because ten Member States have been sensible enough to stay out - but what we now have is a debt union, and it is a debt union which simply is not working.
Let us look at the interest rate of the German Bund. If monetary union was working, all members of the monetary union, all countries in the eurozone, would be able to borrow money at the same rate - at the same rate as the key indicator, the German Bund - but that is not the case at all. Currently, Portugal pays 4.8% more, Ireland pays 5.9% more, and Greece pays 8.25% more. Exactly as Mr Gualtieri said, it is a crucial moment.
I do not expect the Chairman of the PPE Group, or the Chairman of the S&D Group - who was shaking his head as I spoke - to understand the critical importance of this, but I believe that very soon they will have to. Your problem, and it is mostly your problem, would be better solved by intergovernmental cooperation. Economic governance is a trap and moreover, it has no mandate. Nobody ever mentioned, or even seems to consider, the hard-pressed taxpayers of the nation state as you seek to construct this fragile and vain empire.
Once again, I would remind you that there are 27 Member States: 11 of them are net contributors and 16 of them are recipients, and there is a San Andreas fault between those who contribute and those who do not. I suspect that most of all, the German taxpayer will not put up with this expensive charade for very much longer.
In 1896, William Jennings Bryan, in a great speech about bimetallism, said, 'You shall not crucify mankind upon a cross of gold'. Now more urgently, I say to you today, and most of all to the President of the Commission, who has the executive power: you shall not crucify the taxpayers of the UK and the rest of Europe on the cross of the single currency.
(FR) Mr President, I would first like to talk about the scandal that is the so-called 'simplified' procedure - in reality a treacherous one - for amending the Treaty.
There is no real debate and, as usual, no direct consultation with the people. This is not an innocuous subject, however. This is about making the European financial stabilisation fund permanent. What does this fund represent, though, other than the possibility of creating a European debt, to be eventually taken on by the Member States, which are already in too much debt, and which could find themselves obliged to cover this European debt before covering their own debts? In a way, this is the economic policy of Sapeur Camember - the main character of a humorous book in France - the soldier who is ordered to fill in the hole in the barracks yard and who, in order to fill it in, creates another one right next to it.
In exchange for Germany's participation, we will be permitted a pact, termed a competitiveness pact, the details of which, according to a note from the French Government's Secretariat-General for European Affairs, were not supposed to be known. In fact, they are known only too well. This will be a cure involving real austerity, supervision and an increased standardisation of budgetary policies.
This is about extending convergence, I quote, to all policies which have an impact on competitiveness, even if, in principle, they fall under national competences. In short, this is about transposing to the entire euro area all those German policies of which Mr Sarkozy dreams so much. There is nothing acceptable about this, any more than there is about the alternative of a homogeneous European sovereign debt market plus an increase in the European budget and the creation of a specific tax to fund it. We must do something else.
First of all, I would like to thank you for your speeches, and I would particularly like to thank the rapporteurs, Mr Brok and Mr Gualtieri, for their comments concerning the importance of the Community method, as well as their attentiveness to what might become an intergovernmental drift. I can only thank them for this attentiveness.
In this specific case, let us be absolutely clear: the Commission has given its support to this revision because we think that it aims to respond to a challenge regarding a competence which was not provided for by the Treaty. The Treaty did not establish a permanent stability mechanism. The Member States thus unanimously decided to create a mechanism and to do so on an intergovernmental basis. This was a unanimous decision by the Member States.
I make no secret of the fact - and I have said very clearly - that I will be with all those who want to move more quickly on this. An intergovernmental step might represent progress, but we would rather move more quickly in an intergovernmental stride. As we know, however, some of the great steps forward for Europe in the history of European integration have begun with intergovernmental initiatives, such as Schengen or the area of freedom and justice, for example. The question regarding political responsibility was thus the following: do we, or do we not, have to support something which, while not being absolutely in line with our preferences - that is, the Community method - nevertheless involves the strengthening of our collective ability to respond to challenges which were not explicitly provided for in the Treaty? Our answer to this is 'yes'; I think that we have to be in favour of this. That is why the Commission's opinion is positive regarding this reform of the Treaty.
However, I would like to say to you very openly that the Commission prefers the Community approach. Incidentally, this is the debate that we had during the preparation of this decision. Some people wanted - and even proposed - a modification of Article 122, which would abolish a competence that has been in existence since the Treaties of Rome. I personally opposed this. I therefore think we can say that we can now develop this new competence together, even if, strictly speaking, it does not come under the Community method. At the same time, however, we say very clearly in our opinion, and I quote: 'The Commission will take every initiative, whether legislative or of any other kind, to ensure consistency between the future mechanism and the Union's economic governance in the euro area in particular, while respecting the competences conferred on the Union and its institutions by the Treaty '. This is an absolutely clear position, and I would like to share this aim with you.
During the debate, some people talked, for example, about opposition or differences between one Member State and the others, between the United Kingdom and the euro area. Normally, I do not like to make this distinction, but there are some differences, the main one, incidentally, being the fact that the debt of the euro area is much less than that of the United Kingdom. The debt of the United Kingdom is much higher than that of the euro area as a whole. That is why the problem that exists in the euro area - as some of you have already stressed, by the way - is genuinely a problem of relative competitiveness. That is why we are now looking to find a solution for competitiveness and for convergence - and I stress convergence - in the Union.
Even if some people do not agree, let us move towards greater convergence in the euro area and in the Union for those who want to move forward, because now it is not just the federalists or the integrationists who want more governance in the European Union. The markets are also asking for such governance, and we need to listen to that. Today, the markets are asking Europe not only to be determined to defend the euro area, but also to provide a clearer system of governance. It is true, furthermore, that the Community approach normally gives more of a guarantee than an approach which is too often left up to the goodwill of the leaders.
(Applause)
We are now working in this direction on other projects, notably, this project on competitiveness and convergence, but that will be another debate for another day. In any case, I believe that, on this matter, the Commission has adopted the right position: expressing a clear opinion in favour of this limited revision of the Treaty, while asking everyone to be more attentive to the need to avoid creating mechanisms which, as Mr Brok, for example, has said, could create divisions, because it is the Community institutions that can guarantee the Union as a whole, because the Commission takes actions for the euro area as well as for those Member States that are not in the euro area.
Let us therefore be attentive to this aspect. Let us not, motivated by the need to respond to urgent challenges, now create issues which could bring up more significant problems for us in the future. Let us guarantee a firmer governance while guaranteeing the union as a whole in the spirit which must, of course, be the spirit of the Union: the spirit of solidarity and responsibility.
(DE) Mr President, Mr Barroso, the necessary Treaty modification and the institutional debate that we are holding both demonstrate that, now the Treaty of Lisbon has been in force for just over a year, we can no longer resolve the challenges which the world is presenting us with by means of the Treaty as it currently stands. That is exactly what today's debate shows. On the other hand, when we talk about the current Treaty, we are told that a wider debate about the Treaty is inconceivable and futile in the light of the situation in the Member States and, in particular in the United Kingdom and the Czech Republic. That is the conflict which we currently find ourselves in. We need more, but we will not be getting it from the Member States. The European Parliament must provide an answer.
If we listen to what the citizens are saying today, it is clear that they are aware that we need to introduce changes to the Treaty now. They are asking questions like: 'How are we going to get the markets under control in the near future?'. This is why we need a strong Europe.
However, we must ask ourselves an even more important question, which is: What good is our European project doing at the end of the day? For decades, it has been responsible for peacekeeping and for bringing war on our continent to an end. This morning, I was host to a group of visitors from a school. For young people, war is, thank goodness, no longer an issue. They cannot imagine what war might be like. In our discussions, we now raise the threat of globalisation and explain that we need Europe to keep the evil of globalisation under control, but this is a negative argument. If we want to win over not only the minds, but also the hearts of the people, we must take a step further on the question of what good the European project is doing. We must talk about the pictures and ask ourselves what Europe is achieving and what its job is.
When the powerful countries in the world come together, including America, Japan, Europe, Brazil, India and so on, who will raise their hand and ask whether we are paying enough attention to social issues? China will not do so. We will have to do that ourselves. Who will raise their hand and say 'We need to think about environmental questions'? The Americans will not do that. We will have to highlight the issue. Who will say 'We want to maintain peace throughout the world and ensure that conflicts do not turn into wars'? We will have to do this with our historical experience.
If we look at Tunisia, it is clear that the people there want the same model which we have in Europe. We have a highly attractive way of life. Therefore, when we discuss Treaty issues, when we talk about the way in which our continent functions and the job that we have to do, we must look at the big picture, so that we win not only the minds, but also the hearts of people for our project. Then, we will succeed in gaining acceptance for it at a national level.
(The speaker agreed to take a blue card question under Rule149(8))
Mr President, I would like to thank Mr Weber for taking my question, which I would hope that perhaps President Barroso might also answer, because it is primarily directed at him.
I support the intention behind this Treaty change. Like others, I am concerned about the mechanism. But the simplified procedure provides that all national parliaments, all 27 national parliaments, must acquiesce at least in the adoption of this Treaty change.
National parliaments are given six months to decide what they may do. We are talking about adopting a decision in March, a Council decision that was made in December. How can that possibly be the case? Surely they have to wait until June to make that decision?
(DE) Mr President, on the one hand, it is important that the Member States are in control of the treaties, which is why the modification must take place at this level. On the other hand, we are faced with the question which is implicit in many of the questions that I have attempted to address. Are we reflecting carefully on this, are we taking enough time and being allowed enough time to discuss everything in detail? Or are people's expectations so high and the pressure of the global challenges so great that we need to be quicker and to act more quickly? For this reason, I do not regard the issue of time as a problem, but we do need to provide answers. We must focus on that.
The next speaker on the list is Mr Martin Schulz, from whom I have received a letter. If there is any misunderstanding over the order on the list, I can explain it after our debate.
(DE) Mr President, it is a letter addressed to you personally, not to the Chamber.
Treaty modifications are always complex, even simplified ones. What we are discussing here shows that we are in an extremely difficult situation. The term 'simplified procedure' conceals the fact that it is possible for this type of procedure to fail. It can fail here and also elsewhere. We have been told that if it fails, we will be in a very difficult position. Therefore, we need to ask ourselves once again what we can do to ensure that it does not fail. It is true that we are being listened to. Whether just the ratification procedure fails or also the euro project as a whole will depend on the determination of the Heads of Government to take coherent and united action. A lot of valid remarks have already been made in this respect.
I would like to add three points which are of fundamental importance. Today, a year after the start of this serious crisis, I would like to ask you what the external value of our currency is. The answer to that question is USD 1.35. When the euro was first introduced, the same figure was USD 1.17. Now it has reached USD 1.35. The value of an international currency is based on its external value. Over the last year, the external value of the euro has been highly stable. However, the internal structure of the euro is not at all stable. This is because of the wildly ambiguous attitude and the double standards of the Heads of State or Government.
The problem is not that Europe cannot act in a consistent way. After all, the instruments are in place. The problem is that Europe cannot agree on a consistent procedure. When we say that Europe cannot agree, we should also add 'not those of us here'. It is not the European Parliament or the Commission; it is the governments of the sovereign Member States which have created a strong monetary area that is able to take external action, but which are not prepared to create the self-contained, internal instruments needed to establish a strong economic and social policy and a strong government policy alongside the strong currency. That is the crucial point.
Secondly, everything that happens in Europe takes place in the context of the treaties. However, when something happens within the treaties and we do not want to create something arbitrarily outside the bounds of the treaties, because some people are considering doing this, it is clear to the European Parliament that the institution at the heart of this must be the central institution within the framework of the treaties, namely the Commission. The democratic legitimacy of our actions at European level, in direct relation to the European Parliament, is determined by the Commission. This is why what you have explained is right, in the same way as what the rapporteurs, Mr Brok and Mr Gualtieri, have also said.
My third point is that the risk for Europe lies in the fact that it is strong when it acts in a consistent way as the largest economic area in the world, with 500 million inhabitants, but if it allows itself to break down into 27 individual parts, it becomes irrelevant. Regrettably, this became clear during the events on the other side of the Mediterranean. If Europe does not take a consistent line, then it has no role to play. If it takes a consistent line, then with its social and economic model, it will become the engine of the global economy and an influential partner on the international political stage.
The issue that we are discussing in the context of this simplified procedure concerns whether Europe has a future or whether it will break down into individual states and descend into unimportance and irrelevance. That is the point which we are debating.
(CS) Mr President, whatever our relationship is to the single currency, the euro, I believe it is in the interests of everyone living in the EU that the euro and the euro area develop in a stable way, whether we use it or not, as our economies are interlinked to an enormous extent.
Nevertheless, when President Barroso described the European stability mechanism, he used words such as improved supervision, expansion of economic coordination, coordination of budgetary policies and harmonisation of social policies. Ladies and gentlemen, this opens the way to the creation of fiscal union, and economic history shows us that fiscal union never survives long without the creation of political union. The minor change we are discussing today is therefore a massive change for the individual Member States of the EU. The European Union is being politically transformed for the future. Mr Weber said that 'European citizens want to see a stronger Europe'. We have known that here the whole time. Let us ask them, because European citizens have, for decades, simply accepted, and not decided, what happens in European institutions.
Mr President, a new stability mechanism is proposed. In the election campaign in Ireland, those parties likely to form the new government are promising a major renegotiation of the existing EU-IMF austerity plan, lessening its severity. But this is mere speculation and it is unjust and anti-democratic that the Irish people are asked to vote for a fog of conjecture.
I wanted to ask Mr Barroso, as President of the Commission, not to intervene in the Irish election campaign, but to vindicate the democratic right of the Irish people to factual information and to the truth.
Commissioner Rehn said yesterday that renegotiation of the EU-IMF deal appeared to be possible, but I have four specific questions. Firstly, is renegotiation possible immediately on a new government taking office in Ireland and before the new mechanism of 2013? Secondly, would this mean substantial reductions in the brutal levels of interest charged? Thirdly, would the financial speculators be forced to take their own losses rather than crucifying the Irish people? Fourthly, does he understand that only a renegotiation that reverses cuts and provides substantial public investment in jobs will resolve our crisis in Ireland, while more cuts and austerity will wreck our society?
Mr President, well, here we go again. The failed political project that is the euro has led us to amend the Lisbon Treaty twice in its short life. We should remember, of course, that the Lisbon Treaty was bludgeoned through the referendum in Ireland. The Irish people said 'no' but they were lied to; they were told that their economy would be protected, but they were misled, and now, as the European Union does when it encounters a problem, it does not take a step back to ask 'what have we done wrong?' No, you want further integration and you want the small states to suffer more. You wish to fine them if they get into further difficulties, which will then put them in more difficulties and make them more subject to your European empire.
I want to say this to Mr Barroso: yes, the UK may have a debt problem, but it is not helped by having to bail out eurozone countries like Ireland when we have had to borrow the money to do that in the first place.
Mr President, changing the Treaty is not something we should enter into lightly, especially given the fact that the Lisbon Treaty took considerable work and negotiation. Therefore, this Parliament and the Council must be very restrained in how we now set about amending it. This change is necessary in order to protect weaker eurozone economies. However, the positions of those Member States who are not part of the euro must also be upheld.
This Treaty change will not solve the failure of Member States to live up to their agreements under the Stability and Growth Pact. It will not solve the underlying problems of huge public deficits, nor will it make the EU more competitive on a global stage. It is merely a stop-gap measure that should give us more time to get the individual eurozone and our collective houses in order.
Each of the EU Member States needs to look at its own public spending and tax policies and devise realistic programmes to reinvigorate our economies. One line of text added into an international agreement, although necessary, will be no substitute for real reform and prudence. Therefore, a real strategy for global competitiveness needs to emerge.
Vice-President of the Commission. - Mr President, I would like to thank all the participants in the debate and the Members of the European Parliament for their clear support for a communitarian approach, for a strong European Union, and for an appropriate role in the future mechanism which we are discussing today.
Our opinion was very clear, which is that we fully support the creation of the European stabilisation mechanism and see it as a very important part of the mosaic for a stronger and more economically prosperous Europe. We are working on increased supervision of financial markets, on better economic governance, with our six legislative proposals on the table. We started the first European semester with our annual growth survey, and this should be the last piece of the puzzle.
I also think that with this and with our debate today, and what I believe will be a positive decision in March, we are sending very clear signals to all those who are betting against the euro. If you bet against the euro, you will lose your money. That is a very important message to send out.
Therefore, the decision on this issue will be absolutely crucial, but I know that for this House, it is also very important that we respect fully the competences of the Union, we respect fully the prerogatives and role of the Union's institutions. Of course, the Commission will definitely see to it that European law is always respected.
As we stated in our opinion, the Commission also stands ready to use its expertise in handling these mechanisms, because I believe that they should be in full coherence with improved economic governance, especially as regards the coordination and surveillance of economic and financial policies in the Member States, in particular, those of the eurozone.
Some of you have been concerned that we should not create a two-tier Europe. I think that the Commission's position on this is also very clear: even though the primary responsibility for the euro currency remains with the eurozone Member States, it is very clear that any future cooperation mechanism must be open to others and that all the work we are doing to increase competitiveness and convergence must be for all 27 Member States.
So I believe that the process which we are going through, and in which financial markets also played a role in accelerating our integration, in accelerating our cooperation in the field of economic governance, should be very much welcomed, because it is definitely making our Union stronger.
I would like to thank particularly the two rapporteurs, Mr Brok and Mr Gualtieri, for their close cooperation, for the ideas which have been brought to the table, and for the consultations which the Commission has with the two rapporteurs on an ongoing basis. I believe that their good work will lead to a report which will be approved by this House in time, before the decision of the European Council is taken.
My last remark is to Mr Higgins from Ireland. He very correctly pointed to the quote from Commissioner Rehn, stating that the agreement was struck with Ireland - not with the government but with Ireland as a country. Of course, we expect that any future government would respect the deal. Having said that, it is very clear and it is very obvious that the Commission is very sympathetic to the current difficulties that Ireland is going through and will do its utmost to support a swift return to growth in Ireland.
The European institutions - be it the European Union, the Commission, or the European Central Bank, or indeed the IMF - have contributed a lot to stabilising the situation in Ireland. I am sure that all together, we will do our utmost to bring back growth and prosperity to Ireland as well.
Written statements (Rule 149)
This debate has made it clear that the European Commission is committed to continuing along the road on which it started out with the undemocratic way of gaining approval for the Treaty of Lisbon. It should be remembered that, following the rejection of the so-called European constitution by the citizens of France and the Netherlands, the leaders of the European Union did everything they could to avoid further referenda. Even after the first rejection from Ireland, they exerted every possible pressure in order to ensure that, after some time had passed, a new referendum took place.
Now, some months having passed since the new Treaty entered into force, here they are, once again, trying to change things quickly without any kind of public debate, for fear of the reactions of citizens of the various Member States of the European Union, in particular, those which are suffering the consequences of increasingly neoliberal policies.
Now, they wish to make recourse to the so-called 'simplified procedure' in order to hide the fact that they are, in fact, changing an important issue which is linked to constitutionalisation, with a view to its transformation into a permanent fund, of the European Financial Stability Fund, with the inadmissible conditions contained in the so-called competitiveness pact and its severe consequences upon social policies: the devaluation of salaries and pensions, and the increase in retirement age.